Citation Nr: 1243998	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-35 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder, prior to September 1, 2010.

2.  Entitlement to an initial rating in excess of 70 percent  rating for an acquired psychiatric disorder, from September 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active duty service from June 1989 to July 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island, in which the RO granted service connection for anxiety disorder not otherwise specified (NOS), and assigned an initial 30 percent rating.

Following the grant of service connection for an anxiety disorder NOS, the Veteran's psychiatric diagnosis was changed to major depressive disorder, recurrent, severe, with psychotic features at an April 2010 examination; the April 2010 examiner continued to associate the Veteran's disability with his service.  Considering the change in diagnosis, the Board has characterized the issue on appeal as one for an increased rating for an acquired psychiatric disorder.   

The issue of entitlement to an initial rating in excess of 70 percent rating for an acquired psychiatric disorder, from September 1, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

For the period prior to September 1, 2010, the Veteran's acquired psychiatric disorder manifested in impaired family relations, thinking, and mood, and was productive of severe depression and suicidal ideation, but did not manifest in total occupational and social impairment.  Symptoms more nearly approximate the higher rating.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, for the period prior to September 1, 2010, the criteria for an initial 70 percent rating for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9413 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 117 (2007).  Therefore, no further notice is needed under VCAA.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant for the period of time being adjudicated.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and treatment.  The Veteran was provided VA psychiatric examinations in February 2009 and April 2010.  Moreover, the Veteran's statements in support of the claim, as well as those of his parents, are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  38 C.F.R. § 3.159(c).

Increased Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function, however, will be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511- 12 (1995).

Where there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  A medical opinion is most probative if it is factually accurate, fully articulated, and based on sound reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In making all determinations, the Board must also fully consider the lay assertions of record.  Buchanan, 451 F.3d at 1335.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Acquired psychiatric disorders are rated under 38 C.F.R. § 4.130, according to the General Rating Formula for Mental Disorders (General Rating Formula).  Currently, the Veteran has been assigned an initial, 30 percent rating from the date of his claim.

According to the General Rating Formula, a 30 percent disability evaluation is assignable when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Codes 9400-9413, General Rating Formula.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  

The Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DSM-IV at 32).  GAF scores ranging between 41 and 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  DSM-IV at 46-47.

Throughout the appeal period, the Veteran's disability has been alternatively diagnosed as posttraumatic stress disorder (PTSD), anxiety disorder NOS, major depressive disorder, recurrent, severe, with psychotic features, and major depressive disorder, recurrent, severe, without psychotic features.  As noted in the introduction, the Veteran's various diagnoses have been related to his service.  While some increases in the occurrence of his symptoms have occurred with the death of family members, there is insufficient evidence to distinguish symptomatology related to active duty service from symptomatology related to post-service events, and thus all symptomatology has been considered in reaching the current decision.

The Veteran's assertions, considered in conjunction with pertinent medical documents of record, discussed below, establish that the Veteran's acquired psychiatric disability picture more nearly approximates the criteria for a higher, 70 percent initial evaluation prior to September 1, 2010.  During that time period, the Veteran's psychiatric symptoms ranged from moderate to severe, and caused severe social impairment and mild occupational impairment, with deficiencies in most areas, including family relations, mood, and thinking.  While the Veteran's relatively unimpaired occupational functioning could suggest that a 50 percent rating may be appropriate, the Veteran sufficiently meets enough of the criteria for a 70 percent rating that the higher rating is warranted.  38 C.F.R. § 4.7.

Initially, the Veteran has demonstrated little, if any, occupational impairment.  As he noted in February 2009, he had been employed full time at the same company for years as a computer programmer.  He enjoyed his work, believed he performed it well, and generally got along with people at work.  Although he has experienced some symptoms that could impact his occupation, it is not evident that those symptoms have negatively affected his work life.  His April 2010 examiner indicated that his symptoms did not impact his ability to obtain and maintain employment, but that his impaired communication skills would be "expected to cause major interference with his social functioning."  The Board acknowledges that the Veteran's low GAF scores, especially those at 50 or below, may be representative of occupational impairment; such impairment, however, has not been reflected in the treatment records.  

The Veteran's predominant impairment has been in his social functioning, where he demonstrated severe limitations.  The Veteran was divorced from his wife in 2007, and since that time, had not seen his ex-wife or his three children at all, despite continuing to live in the same city as they did.  He felt that he was inferior as a father, and that his children were better off without him, and that they did not want to see him.  Notably, he also had little desire to see them.  The Veteran had no friends at all.  He lived with his mother and a nephew, and only interacted with them as much as necessary, preferring to isolate himself even at home.  

Although the Veteran preferred to be alone, he admitted in August 2010 that he experienced more disturbing thoughts when he was alone.  He felt that he had nothing to live for, and at times contemplated ending his life.  That suicidal ideation, an indication of impaired thought processes, is also of importance to the 70 percent rating assigned.  Although periods of his treatment did not reflect suicidal ideation, the Veteran alternately acknowledged and denied a suicide attempt in 2007, prior to submitting his claim.  In the latest treatment records available (July and August 2010), the Veteran experienced severe suicidal ideation, and was considered to be at moderate risk of self-harm. 

He experienced major deficiencies in his mood.  Throughout the treatment, despite some instances of feeling "okay," the Veteran's mood was depressed.  He described symptoms of anhedonia associated with the feeling that nothing in life was enjoyable.  In August 2010, he described his feelings of depression to be a seven or an eight on a scale of one-to-ten.  He regularly described himself as a "loser."

The Veteran had few hobbies, although he did play video games.  He did not go out socially.  His day typically consisted of sleeping late due to working the night shift, waking up in time to relax for a few hours, going to work from 11p.m. to 7a.m., spending time playing on the computer for an hour or so after coming home, and going back to sleep.  

Treatment providers noted the Veteran's difficulty interacting with others.  For example, at his April 2010 examination, the examiner had to repeat questions due to his vague answers.  In February 2009, the Veteran hesitated with his answers.  An October 2008 report provided that the Veteran was irritable.  The Veteran regularly demonstrated poor eye contact during interviews.  

The Veteran's mental status remained relatively consistent throughout the appeal period.  At treatment and examinations, although anxious and guarded at initial meetings with new providers, he became pleasant and cooperative once he became comfortable with those providers.  As noted, his mood was predominantly depressed, at times severely so, with a congruent affect.  He spoke at a low volume and a slow rate, but was spontaneous and fluent.  His responses to questions were sometimes vague or hesitating.  The Veteran did not demonstrate motor abnormalities, but was noted on one occasion to be fidgety.  His insight ranged from fair to limited, and his judgment was consistently "fair."

Treatment records indicated that the Veteran experienced alternating periods of regular panic attacks and times without any panic attacks.  He frequently complained of both auditory and visual hallucinations, which included hearing voices of people he served with in the military and seeing unidentifiable people walk through his line of vision when he was alone.  At times he complained of hypervigilance stimulated by loud noises, enclosed situations, or loud crowds.  The Veteran suffered from nightmares and flashbacks throughout his treatment, at times being reduced due to medication, but never subsiding completely.  His nightmares induced him to reach under the bed for his helmet and service backpack, or for medical supplies, only to find that they were not there.  

As of August 2010, the most recent treatment of record, the Veteran experienced significant suicidal ideation.  Although his level of suicidality had decreased from an "11/10" to "6/10," he was still considered to be at a moderate suicide risk.  He informed the examiner about his difficulty trusting people without military backgrounds, his feelings of inadequacy, and the fact that he self-isolated, experiencing trouble initiating an increased presence in social relationships.  He continued to have nightmares five times per week.  He did not have delusions, but experienced feelings of hopelessness, shame, and guilt.  On mental status examination, he was fully oriented, with fair attention and concentration.  His memory was fair for recent and remote events, as was his insight.  There was no evidence of lapses in judgment.  Thought processes were logical and goal directed, but thought content showed intermittent suicidal ideation.  The August 2010 provider assigned the Veteran a GAF score of 45, indicating serious symptoms, and diagnosed the Veteran with PTSD and major depressive disorder, severe, chronic, without psychotic features.  

Statements from the Veteran's parents reflect similar symptomatology.  In January 2009, his father submitted a statement indicating that the Veteran no longer had friends, and had lost his relationships with his family.  He had become reclusive, sullen, and hopeless.  His mother, also in a January 2009 statement, informed VA that the Veteran had a poor demeanor and attitude after service, and made excuses to be alone, isolating himself even at family gatherings.  At times, the Veteran was almost intolerable to be around.  

Therefore, based on the evidence of record, the Board finds that the Veteran's psychiatric symptomatology meets the criteria for a 70 percent rating.  38 C.F.R. § 4.130, General Rating Formula.  Although he did not demonstrate all of the symptoms provided in the rating criteria for a 70 percent rating, the evidence supports a finding of deficiencies in the areas of family relations, judgment, thinking, and mood, and thus that a 70 percent rating is appropriate.  Bowling, 15 Vet. App. at 11-14.

While this symptomatology supports a 70 percent rating, there is no evidence that a higher, 100 percent rating is warranted.  There is not total occupational and social impairment.  Importantly, the Veteran was employed throughout the adjudicated time period, and had worked full-time at the same job for many years without any problems.  Further, although his social relationships with his mother and nephew were limited, those relationships showed that he was not totally socially impaired.  While his functionality was impaired generally, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, inappropriate behavior, the inability to perform activities of daily living, such as the maintenance of personal hygiene, disorientation, or memory loss for names of close relatives, his own occupation, or his own name.  He did experience suicidal ideation, but the 70 percent criteria take that into consideration.  

Extraschedular Consideration

The Board has also considered whether the Veteran's psychiatric disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's psychiatric disorder.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is no suggestion that the Veteran has required periods of hospitalization or has incurred marked interference with his employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The evidence reflects that for the last several years prior to his claim and throughout the adjudicated time period, the Veteran worked full time as a computer programmer.  The Veteran did not report, and the evidence does not otherwise reflect, that he experienced any difficulties while employed due to his psychiatric disability, or that he was prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice.


ORDER

Entitlement to an initial rating of 70 percent, and no higher, for an acquired psychiatric disorder, for the period prior to September 1, 2010, is granted, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

The most recent treatment note, from September 1, 2010, indicates that the Veteran had ongoing treatment that had to be rescheduled.  As such, it is evident that treatment notes from September 2010 and the subsequent period of the appeal period are in existence, but are not currently of record.  Per VA's duty to assist the Veteran, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The last treatment records for the Veteran, covering the period from July and August 2010, indicated some worsening of symptomatology, including an increase in suicidal ideation.  As such, it is not clear that the most recent examination report, from April 2010, adequately addresses the Veteran's current psychiatric symptoms.  The Veteran's representative argued in November 2012 that further examination was warranted.  For those reasons, on remand, the Veteran should be provided a new psychiatric examination.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination)

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the Veteran, including any ongoing VA treatment records.

2.  Afford the Veteran a VA psychiatric examination.  The examiner is to be provided access to the claims folder, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  In accordance with the latest criteria for rating psychiatric disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  A complete rationale for any opinions expressed must be provided.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Thereafter, the readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate supplemental statement of the case to the Veteran and his representative, and allow an appropriate time for response.  Thereafter, return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


